Citation Nr: 0013242	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-48 277	)	DATE
	)
 )


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD) for the period from July 10, 1992 through 
April 7, 1996; and entitlement to a rating in excess of 70 
percent for the veteran's service-connected PTSD since May 1, 
1997.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left arm 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1966 to February 1969, and had National Guard 
service in 1987 and 1988.

2.	On May 1, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals




 



